Exhibit 10.56

 

Execution Copy

 

AMENDMENT AND WAIVER AGREEMENT NO. 5
TO
CREDIT AGREEMENT

 

AMENDMENT AND WAIVER AGREEMENT NO. 5 dated as of July 3, 2003 (this
“Agreement”), to that certain Credit Agreement (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), dated as of June 20,
2002, made by and among Manufacturers’ Services Limited, a Delaware corporation
(the “Parent”), Manufacturers’ Services Salt Lake City Operations, Inc., a
Delaware corporation (“MSSLCO”), Manufacturers’ Services Western U.S.
Operations, Inc., a California corporation (“MSWUSO”), Manufacturers’ Services
Central U.S. Operations, Inc., a Minnesota corporation (“MSCUSO”), MSL Lowell
Operations, Inc., a Delaware corporation (“MSLLO”), MSL Midwest Operations,
Inc., a Delaware corporation (“MSLMO”; and together with the Parent, MSSLCO,
MSWUSO, MSCUSO and MSLLO, each a “Borrower” and, collectively, the “Borrowers”),
the financial institutions party thereto from time to time (the “Lenders”), Bank
of America, N.A., as administrative agent (in such capacity, together with any
successor in such capacity, the “Administrative Agent”), Credit Suisse First
Boston, Cayman Islands Branch, as syndication agent, General Electric Capital
Corporation, as documentation agent, and Banc of America Securities LLC and
Credit Suisse First Boston, Cayman Islands Branch, as co-book managers and
co-lead arrangers, and the Guarantors party thereto.

 

The Borrowers, the Guarantors, the Majority Lenders and the Administrative Agent
desire to waive and amend certain provisions of the Credit Agreement.

 

NOW, THEREFORE, subject to the conditions precedent set forth in Section 4
hereof, the Borrowers, the Guarantors, the Majority Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1      CAPITALIZED TERMS.

 

1.1                                 Capitalized terms used herein and not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.

 

SECTION 2      WAIVERS TO THE CREDIT AGREEMENT.

 

2.1                                 The Administrative Agent and the Majority
Lenders hereby waive the requirement under clause (iv) of the defined term
Permitted Acquisition as it relates to the acquisition by the Parent of certain
assets of Groupe Ingenico (the “Ingenico Acquisition”); provided, that (i) the
consideration paid by the Parent in respect of the Ingenico Acquisition shall
consist solely of (x) proceeds from the issuance of the Parent’s Series B
Convertible Preferred Stock pursuant to the Series B Equity Agreements, (y)
funds available to or generated by Foreign Subsidiaries (other than monies
loaned or contributed to any of such Foreign Subsidiaries by the Parent or any
of its Domestic Subsidiaries) and (z) common stock of the Parent

 

--------------------------------------------------------------------------------


 

and (ii) all agreements, documents and instruments executed in connection with
the Ingenico Acquisition shall in form, scope and substance reasonably
satisfactory to the Administrative Agent.

 

2.2                                 Except for the specific waiver set forth in
this Section 2, nothing herein shall be deemed to be a waiver of any covenant or
agreement contained in the Credit Agreement, and the Borrowers and Guarantors
hereby agree that all of the covenants and agreements contained in the Credit
Agreement are hereby ratified and confirmed in all respects.

 

SECTION 3      AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT.

 

3.1                                 Annex A to the Credit Agreement is hereby
amended by adding the following defined term in the correct alphabetical order:

 

“Series B Equity Agreements” means, collectively, (i) the Registration Rights
Agreement, dated on or about July 1, 2003, among the Parent, U.S. Bancorp Piper
Jaffray, RBC Dain Rauscher, Inc. and the buyers referred to therein, (ii) the
Securities Purchase Agreement, dated on or about July 1, 2003, between the
Parent and the buyers referred to therein, (iii) the Warrant executed by the
Parent, dated on or about July 1, 2003, (iv) the Manufacturers’ Services Limited
Private Placement Memorandum, dated on or about July 1, 2003 and (v) the
Certificate of Designations executed by the Parent on or about July 1, 2003.

 

3.2                                 The definition of “EBITDA” in Appendix A to
the Credit Agreement is hereby amended by adding the following subclause (w)
immediately before subclause (x) appearing in clause (b) thereof:

 

(w) severance, cash restructuring and other one-time cash charges in the fiscal
quarters of the Parent ending September 30, 2003 and/or December 31, 2003, but
solely to the extent any such severance, cash restructuring or other one-time
cash charges are paid with proceeds from the issuance of the Parent’s Series B
Convertible Preferred Stock pursuant to the Series B Equity Agreements,

 

3.3                                 The definition of “Equity Agreements” in
Appendix A to the Credit Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (iv) thereof and substituting “,” therefor, (b)
deleting the “.” at the end of clause (v) thereof and substituting “and”
therefor and (c) adding a new clause (vi) which read as follows:

 

(vi) the Series B Equity Agreements.

 

3.4                                 The definition of “Fixed Charges” in
Appendix A to the Credit Agreement is hereby amended by (a) adding a “(i)”
immediately before the word “Debt” appearing in the fourth line thereof and (b)
adding “or (ii) proceeds from the

 

2

--------------------------------------------------------------------------------


 

issuance of the Parent’s Series B Convertible Preferred Stock pursuant to the
Series B Equity Agreements” immediately after the words “such Debt” appearing in
the fifth line thereof.

 

3.5                                 Section 5.2 of the Credit Agreement is
hereby amended by adding a new clause (r) after clause (q) thereof which reads
as follows:

 

(r)  With each of the annual audited Financial Statements delivered pursuant to
Section 5.2(a) and each of the quarterly Financial Statements delivered pursuant
to Section 5.2(b), a certificate of the chief financial officer, chief
accounting officer or treasurer of the Parent setting forth the aggregate amount
of cash proceeds from issuance of the Parent’s Series B Convertible Preferred
Stock used by the Parent (including any such proceeds contributed or loaned by
the Parent to any Subsidiary) during the period covered in such Financial
Statements (in the case of each of the quarterly Financial Statements delivered
pursuant to Section 5.2(b)) and for the fiscal quarter of the Parent ending on
the last day of the Fiscal Year covered in such Financial Statements (in the
case of each of the Financial Statements delivered pursuant to Section 5.2(a))
and the uses of such cash proceeds by the Parent or any of its Subsidiaries
during such period.

 

3.6                                 Section 7.10 of the Credit Agreement is
hereby amended by deleting “270 days” where it appears in the first line thereof
and substituting “450 days” therefor.

 

3.7                                 Section 7.15(f) of the Credit Agreement is
hereby amended by adding “and Debt permitted by clause (n) below” after the
words “Closing Date” appearing in the parenthetical in clause (ii) thereof.

 

3.8                                 Section 7.15 of the Credit Agreement is
hereby further amended by (a) deleting the word “and” at the end of clause (1)
thereof, (b) deleting the “.” at the end of clause (m) thereof and substituting
“; and” therefor” and (c) adding a new clause (n) which read as follows:

 

(n)  unsecured Debt of any Foreign Subsidiary to the Parent representing loans
to Foreign Subsidiaries of the net cash proceeds received by the Parent from the
issuance of its Series B Convertible Preferred Stock pursuant to the Series B
Equity Agreements.

 

3.9                                 Section 7.33 of the Credit Agreement is
hereby amended by deleting “270 days after the Closing Date” where it appears in
clause (i) thereof and substituting “October 30, 2003” therefor.

 

SECTION 4      CONDITIONS PRECEDENT.  This Agreement shall become effective on
such date as the following conditions shall have been satisfied in full:

 

3

--------------------------------------------------------------------------------


 

4.1                                 Counterparts of this Agreement executed by
the Borrowers, the Guarantors, the Majority Lenders and the Administrative Agent
shall have been delivered to the Administrative Agent.

 

4.2                                 The Administrative Agent shall have received
a copy, certified by a Responsible Officer of the Parent as true, correct and
complete, of the Series B Equity Agreements as originally executed and
delivered, together with all schedules and exhibits thereto, and every other
agreement, instrument and document entered into or executed in connection
therewith, which in each case shall be in form, scope and substance satisfactory
to the Administrative Agent.

 

4.3                                 The Borrowers shall have paid to the
Administrative Agent, for the ratable benefit of the Lenders who have delivered
to the Administrative Agent an executed signature page to this Agreement prior
to 2:00 p.m. on July 3, 2003, an amendment fee in the amount of $150,000.

 

SECTION 5      ADDITIONAL AGREEMENT.

 

5.1                                 The Administrative Agent, the Majority
Lenders, the Borrowers and the Guarantors hereby agree that the items listed in
Section 4 of Waiver and Undertaking Agreement No. 3 to Credit Agreement, dated
as of February12, 2003, among the Administrative Agent, the Majority Lenders,
the Majority Revolving Lenders, the Majority Term Lenders, the Borrowers and the
Guarantors shall be satisfied on or prior to September 15, 2003 (and the
Borrowers and Guarantors agree that the failure to satisfy any of such items on
or prior to September 15, 2003 shall be an Event of Default).

 

SECTION 6.     MISCELLANEOUS

 

6.1                                 Each of the Borrowers reaffirms and restates
the representations and warranties set forth in Article 6 of the Credit
Agreement and all such representations and warranties shall be true and correct
on the date hereof with the same force and effect as if made on such date
(except insofar as such representation and warranties relate expressly to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).  Each of the Borrowers and Guarantors
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) to the Administrative Agent and the Lenders that:

 

(a)           It has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken or caused to
be taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement;

 

4

--------------------------------------------------------------------------------


 

(b)           No consent of any other person (including, without limitation,
shareholders or creditors of any Borrower or Guarantor), and no action of, or
filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution, delivery
and performance of this Agreement;

 

(c)           This Agreement and the other instruments and documents
contemplated hereby have been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitute a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;
and

 

(d)           The execution, delivery and performance of this Agreement and the
other instruments and documents contemplated hereby will not violate any law,
statute or regulation, or any order or decree of any court or governmental
instrumentality, or conflict with, or result in the breach of, or constitute a
default under any contractual obligation of such party.

 

6.2                                 Except as herein expressly amended or
waived, nothing herein shall be deemed to be a waiver of or amendment to any
covenant or agreement contained in the Credit Agreement, and each Borrower and
Guarantor hereby agrees that all of the covenants and agreements contained in
the Credit Agreement and the other Loan Documents are hereby ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms.

 

6.3                                 All references to the Credit Agreement in
the Credit Agreement or any other Loan Document and the other documents and
instruments delivered pursuant to or in connection therewith shall mean the
Credit Agreement as modified hereby and as the Credit Agreement may in the
future be amended, restated, supplemented or modified from time to time.

 

6.4                                 This Agreement may be executed by the
parties hereto individually or in combination, in one or more counterparts, each
of which shall be an original and all of which shall constitute one and the same
agreement.

 

6.5                                 Delivery of an executed counterpart of a
signature page by telecopier shall be effective as delivery of a manually
executed counterpart.

 

5

--------------------------------------------------------------------------------


 

6.6                                 This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

6.7                                 The parties hereto shall, at any time and
from time to time following the execution of this Agreement, execute and deliver
all such further instruments and take all such further action as may be
reasonably necessary or appropriate in order to carry out the provisions of this
Agreement.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

“BORROWERS”

 

 

 

 

 

 

MANUFACTURERS’ SERVICES LIMITED

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES SALT LAKE
CITY OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES WESTERN
U.S. OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES CENTRAL U.S.
OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL LOWELL OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL MIDWEST OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------


 

 

“GUARANTORS”

 

 

 

 

 

MANUFACTURERS’ SERVICES LIMITED

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES SALT LAKE
CITY OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES WESTERN
U.S. OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS’ SERVICES CENTRAL U.S.
OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL LOWELL OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL MIDWEST OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL SPV SPAIN, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------


 

 

MSL HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

MSL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Sean Lannan

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

 

 

BANK OF AMERICA, N.A., as the
Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“REVOLVING LENDERS”

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MSL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MSL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

 

 

BANK OF AMERICA, N.A., as the
Administrative Agent

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

“REVOLVING LENDERS”

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MSL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MSL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

 

 

BANK OF AMERICA, N.A., as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“REVOLVING LENDERS”

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Robert Hetu

 

/s/ Doreen B. Welch

 

Title:

ROBERT HETU

 

DOREEN B. WELCH

 

 

DIRECTOR

 

ASSOCIATE

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MSL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MSL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

 

 

BANK OF AMERICA, N.A., as the Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“REVOLVING LENDERS”

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Its Only Authorized Signatory

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MSL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MSL INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

 

 

BANK OF AMERICA, N.A., as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“REVOLVING LENDERS”

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Sr. Vice President

 

 

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL CORPORATION
(CENTRAL)

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

FIRST VICE PRESIDENT

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ORIX FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“TERM LENDERS”

 

 

 

 

 

 

WINGATE CAPITAL LTD.

 

 

 

 

 

 

By:

Citadel Partnership, Portfolio Manager

 

 

 

 

 

By:

GLB Partners, LP., its General Partner

 

 

 

 

 

By:

Citadel Investment Group, L.L.C., its

 

General Partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL CORPORATION
(CENTRAL)

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President.

 

 

 

 

 

 

ORIX FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“TERM LENDERS”

 

 

 

 

 

WINGATE CAPITAL LTD.

 

 

 

 

 

By:

Citadel Partnership, Portfolio Manager

 

 

 

 

 

By:

GLB Partners, LP., its General Partner

 

 

 

 

 

By:

Citadel Investment Group, L.L.C., its

 

General Partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL CORPORATION

 

(CENTRAL)

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ORIX FINANCIAL SERVICES, INC.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

 

“TERM LENDERS”

 

 

 

 

WINGATE CAPITAL LTD.

 

 

 

 

By:

Citadel Partnership, Portfolio Manager

 

 

 

 

By:

GLB Partners, L.P., its General Partner

 

 

 

 

By:

Citadel Investment Group, L.L.C., its

 

General Partner

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL CORPORATION

 

(CENTRAL)

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ORIX FINANCIAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

“TERM LENDERS”

 

 

 

 

WINGATE CAPITAL LTD.

 

 

 

 

By:

Citadel Partnership, Portfolio Manager

 

 

 

 

By:

GLB Partners, L.P., its General Partner

 

 

 

 

By:

Citadel Investment Group, L.L.C., its

 

General Partner

 

 

 

 

By:

/s/ Levoyd E. Robinson

 

 

Title:

Managing Director

 

 

 

 

 

 

Levoyd E. Robinson, CFA

 

 

Managing Director

 

--------------------------------------------------------------------------------